                              tt)e ©tiiteb States! ©isftricl Court
                        Jfor tlje ^outljern Bisitrict ot (j^rorgia •
                                       ^aptrosisf 23ibis(ion
                                                   *
              FELIX SKIDE,
                                                   *

                                                   *
                         Petitioner,                       CIVIL ACTION NO.: 5:19-cv-59
                                                   *


                   V.
                                                   *

                                                   *
              WARDEN TRACY JOHNS,

                         Respondent.               *




                                              ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 12.   Petitioner Felix Skide ("Skide")

              did not file Objections to this Report and Recommendation.

              Accordingly, the Court ADOPTS the Magistrate Judge's Report and

              Recommendation, GRANTS Respondent's unopposed Motion to Dismiss,

              DENIES Skide's 28 U.S.C. § 2241 Petition, and DIRECTS the Clerk

              of Court to CLOSE this case and enter the appropriate judgment

              of dismissal.    Additionally, the Court DENIES Skide in forma

              pauperis status on appeal.

                   SO ORDERED, this       2^0 f day of\^                      2019.


                                          HONl ^SA GODBEY WOOD, JUDGE
                                          UNirao STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev, 8/82)
